EXECUTIVE RETENTION AGREEMENT
 
This AGREEMENT is made as of May 14, 2010 (the “Effective Date”), by and between
Novelos Therapeutics, Inc., a Delaware corporation (the “Company”), with its
principal offices located at One Gateway Center, Suite 504, Newton,
Massachusetts 02458, and ___________ (the “Employee”), an individual residing at
_______________.
 
WITNESSETH
 
WHEREAS, the Employee has been employed by the Company since _____ and currently
serves in the capacity of ______________ ;
 
WHEREAS, the Employee has performed his or her duties in a capable and efficient
manner, resulting in substantial growth and progress to the Company;
 
WHEREAS, the Company desires to retain the services of the Employee; and
 
WHEREAS, the Company and the Employee desire to set forth the terms and
conditions on which, from and after the Effective Date, the Employee is willing
to continue in the employ of the Company if the Company will agree to pay to the
Employee certain amounts, in accordance with the provisions and conditions
hereinafter set forth, if the Employee’s service with the Company is terminated
by the Company without Cause (as defined below) or by the Employee with Good
Reason (as defined below) during the eighteen (18) month period following the
Effective Date (the “Term”);
 
NOW THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Employee agree as follows:
 
1. Severance
 
1.1. Retention Payment.  On October 1, 2010 (the “Retention Measurement Date”),
if the Employee is actively employed by the Company as of such date, the Company
will pay to the Employee a lump sum retention payment in an aggregate amount
equal to two (2) months’ salary in effect as of the Effective Date (the
“Retention Payment”).  The Retention Payment shall be payable not later than the
tenth day following the Retention Measurement Date.
 
1.2. Severance Benefit.  Upon termination of the Employee’s employment by the
Company without Cause or by the Employee for Good Reason during the Term and so
long as the Employee is actively employed by the Company at the time of such
termination, the Company will pay to the Employee a lump sum severance payment
in an aggregate amount (the “Severance Amount”) equal to the sum of (a) six (6)
months’ salary in effect at the Effective Date plus (b) six (6) months’ payments
for the Employee’s continuation of group health and dental benefits in effect at
the time of such termination pursuant to COBRA under the Company’s health and
dental plans; provided, however, that in the event the Employee shall have
received a Retention Payment pursuant to Section 1.1 hereof at the time of such
termination, then the Severance Amount payable to the Employee pursuant to this
Section 1.2 shall be reduced by an amount equal to the amount of the Retention
Payment.  The Severance Amount shall be payable not later than the tenth day
following such termination upon delivery to the Company of a release of any and
all claims against the Company, its officers, directors, stockholders, employees
and agents in form reasonably satisfactory to the Company.
 
 
 

--------------------------------------------------------------------------------

 
1.3. Unavailability of Benefit.  Other than benefits payable pursuant to Section
1.1 hereof, no benefits will be paid under this Agreement (a) if the Employee is
employed by the Company as of the date that is eighteen (18) months after the
Effective Date (the “Termination Date”) or (b) in the event of termination of
the Employee’s employment by the Company for Cause or by the Employee without
Good Reason.
 
1.4. Cause.  For purposes of this Agreement, termination for “Cause” shall mean
any of the following:
 
(a) gross neglect of duties for which employed (other than on account of a
medically determinable disability which renders the Employee incapable of
performing such services);
 
(b) use of alcohol materially interfering with the performance of the Employee’s
duties or use of illegal drugs;
 
(c) commission of any act constituting sexual or any other form of illegal
harassment, discrimination or retaliation;
 
(d) commission of any fraud, misappropriation or embezzlement in the performance
of the Employee’s duties;
 
(e) conviction or guilty or nolo plea of a felony or misdemeanor involving moral
turpitude, dishonesty, theft, unethical or unlawful conduct; or
 
(f) willful action or failure to take action which is materially injurious to
the Company.
 
1.5. Good Reason. For purposes of this Agreement, the term “Good Reason” shall
mean any of the following:
 
(a) reduction of the Employee’s annual base salary; or
 
(b) relocation of the Employee’s principal place of employment to a location
beyond 50 miles of Newton, Massachusetts.
 
2. Miscellaneous.
 
2.1. Term and Termination.  The term of this Agreement shall commence on the
Effective Date and shall continue until the earliest to occur of (a) the payment
of all Severance Amounts payable hereunder, (b) the Termination Date, and (c)
termination by the parties’ mutual written agreement.
 
2.2. Independence of Agreement.  The benefits under this Agreement will be
independent of, and in addition to, any other Agreement that may exist from time
to time between the parties hereto, or any other compensation payable by the
Company to the Employee, whether as salary, bonus or otherwise.  This Agreement
shall not be deemed to constitute a contract of employment between the parties
hereto, nor will any provision hereof restrict the right of the Company to
discharge the Employee, or restrict the right of the Employee to resign his or
her employment.
 
 
 

--------------------------------------------------------------------------------

 
2.3. Definition of “Person”.  For purposes of this Agreement, the term “Person”
shall mean an individual, a corporation, an association, a partnership, an
estate, a trust and any other entity or organization.
 
2.4. Withholding.  All payments made by the Company under this Agreement shall
be net of any tax or other amounts required to be withheld by the Company under
applicable law.
 
2.5. Assignment; Successors and Assigns, etc.  Neither the Company nor the
Employee may make any assignment of this Agreement or any interest herein, by
operation of law or otherwise, without the prior written consent of the other
party and without such consent any attempted transfer or assignment shall be
null and of no effect; provided, however, that the Company may assign its rights
under this Agreement without the consent of the Employee in the event either
Company shall hereafter effect a reorganization, consolidate with or merge into
any other Person, or transfer all or substantially all of its properties or
assets to any other Person.  This Agreement shall inure to the benefit of and be
binding upon the Company and the Employee, and their respective successors,
executors, administrators, heirs and permitted assigns.  In the event of the
Employee’s death prior to the completion by the Company of all payments due him
or her under this Agreement, the Company shall continue such payments to the
Employee’s beneficiary designated in writing to the Company prior to his or her
death (or to his or her estate, if he or she fails to make such designation).
 
2.6. Enforceability.  If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
 
2.7. Waiver.  No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
 
2.8. Notices.  Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by certified mail, postage prepaid, to the Company or the Employee at
the respective address identified above or such other address as either party
may designate in writing by notice to the other.
 
2.9. Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Employee and by a duly authorized representative of the
Company.
 
 
 

--------------------------------------------------------------------------------

 
2.10. Counterparts; Facsimile Signatures.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument, and in pleading or
proving any provision of this Agreement it shall not be necessary to produce
more than one such counterpart.  A signature sent by telecopy or facsimile
transmission shall be as valid and binding upon a party as an original signature
of such party.
 
2.11. Governing Law.  This is a Massachusetts contract and shall be construed
under and be governed in all respects by the laws of The Commonwealth of
Massachusetts.
 
 
IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized officer, and by the Employee, as of the date first above written.
 

 

   
NOVELOS THERAPEUTICS, INC.




By: ___________________
Name: Harry S. Palmin
Title:  Chief Executive Officer


 
EMPLOYEE:
______________________
Name:
Title:

 
 
 
 

--------------------------------------------------------------------------------

 